Name: Commission Implementing Regulation (EU) No 414/2014 of 23 April 2014 opening and providing for the administration of Union import tariff quotas for fresh and frozen pigmeat originating in Ukraine
 Type: Implementing Regulation
 Subject Matter: foodstuff;  international trade;  Europe;  animal product;  tariff policy;  trade
 Date Published: nan

 24.4.2014 EN Official Journal of the European Union L 121/44 COMMISSION IMPLEMENTING REGULATION (EU) No 414/2014 of 23 April 2014 opening and providing for the administration of Union import tariff quotas for fresh and frozen pigmeat originating in Ukraine THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular points (a), (c) and (d) of Article 187 thereof, Whereas: (1) Regulation (EU) No 374/2014 of the European Parliament and of the Council (2) provides for preferential arrangements for 2014 as regards customs duties for the import of certain goods originating in Ukraine. In accordance with Article 3 of that Regulation agricultural products listed in Annex III thereto are to be admitted for import into the Union within the limits of the tariff quotas as set out in that Annex. The quotas referred to in Annex III to that Regulation are to be administered by the Commission in accordance with Article 184(2)(b) of Regulation (EU) No 1308/2013. (2) While the quota concerned should normally be managed through the use of import licences, it is however appropriate to attribute import rights as a first step and to issue import licences as a second, as provided for in Article 6(3) of Commission Regulation (EC) No 1301/2006 (3). In this way, operators that have obtained import rights should be able to decide, during the course of the quota period, the moment when they wish to apply for import licences, in view of their actual trade flows. (3) Commission Regulation (EC) No 376/2008 (4) should apply to import licences issued under this Regulation, save where derogations are appropriate. (4) Furthermore, the provisions of Regulation (EC) No 1301/2006 which concern applications for import rights, the status of applicants and the issue of import licences, should apply to import licences issued pursuant to this Regulation, without prejudice to additional conditions laid down in this Regulation. (5) For appropriate administration of the tariff quotas, a security should be lodged at the time of submission of an import rights application and at the time of issue of an import licence. (6) In order to oblige operators to apply for import licences for all the import rights allocated, it should be provided that such obligation constitutes a primary requirement within the meaning of Commission Implementing Regulation (EU) No 282/2012 (5). (7) Since the quotas referred to in Annex III to Regulation (EU) No 374/2014 are open only until 31 October 2014, this Regulation should enter into force as soon as possible. (8) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Opening and management of tariffs quotas 1. This Regulation opens and manages import tariff quotas for the products indicated in Annex I. 2. The quantity of products covered by the quotas referred to in paragraph 1, the applicable rate of customs duty and the order numbers shall be as set out in Annex I. 3. The import tariff quotas referred to in paragraph 1 shall be managed by attributing import rights as a first step and issuing import licences as a second. 4. Regulations (EC) No 1301/2006 and (EC) No 376/2008 shall apply, unless otherwise provided for in this Regulation. Article 2 Import tariff quota period The import tariff quotas referred to in Article 1(1) shall be opened until 31 October 2014. Article 3 Import rights applications 1. Applications for import rights shall be submitted no later than 13.00, Brussels time, on the 15th calendar day following the date of entry into force of this Regulation. 2. A security of EUR 20 per 100 kilograms shall be lodged at the time of submission of an import rights application. 3. Applicants for import rights shall demonstrate that a quantity of pigmeat products falling under CN codes 0203 has been imported by them or on their behalf under the relevant customs provisions, during the 12th month period immediately prior to the import tariff quota period (hereinafter reference quantity). A company formed by the merger of companies, each having imported reference quantities, may use those reference quantities as a basis for its application. 4. The total quantity covered by applications for import rights submitted in the import tariff quota period shall not exceed the applicant's reference quantities. Applications not complying with this rule shall be rejected by the competent authorities. 5. No later than the 7th working day following the end of the period for the submission of applications referred to in paragraph 1, Member States shall notify the Commission of the total quantities applied for in kilograms of product weight and broken down by order number. 6. Import rights shall be awarded as from the 7th and no later than the 12th working day following the end of the period for the notifications referred to in paragraph 5. 7. If application of the allocation coefficient referred to in Article 7(2) of Regulation (EC) No 1301/2006 results in fewer import rights to be allocated than had been applied for, the security lodged in accordance with paragraph 2 shall be released proportionally without delay. 8. Import rights shall be valid from the day of the issue until 31 October 2014. Import rights shall not be transferable. Article 4 Issue of import licences 1. The release into free circulation of the quantities awarded under the import tariff quotas referred to in Article 1(1) shall be subject to the presentation of an import licence. 2. Import licence applications shall cover the total quantity of import rights allocated. This obligation shall constitute a primary requirement within the meaning of Article 19(2) of Regulation (EU) No 282/2012. 3. Licence applications may be submitted solely in the Member State where the applicant has applied for and obtained import rights under the import tariff quotas referred to in Article 1(1). 4. A security of EUR 50 per 100 kilograms shall be lodged by the operator at the time of issue of the import licence. Each issue of an import licence shall result in a corresponding reduction of the import rights obtained and the security lodged for import rights shall be released proportionally without delay. 5. Import licences shall be issued upon application by and in the name of the operator who has obtained the import rights. 6. Licence applications shall refer to only one order number. They may concern several products covered by different CN codes. In that case, all the CN codes and their descriptions shall be entered in boxes 15 and 16 of the licence application and the licence respectively. 7. Licence applications and import licences shall contain: (a) in box 8, the name Ukraine as country of origin and box yes marked by a cross; (b) in box 20, one of the entries listed in Annex II. 8. Each licence shall mention the quantity for each CN code. 9. In accordance with Article 22(2) of Regulation (EC) No 376/2008, the import licences shall be valid for 30 days from the actual day of issue of the licence. The term of validity of the import licences shall, however, expire at the latest on 31 October 2014. Article 5 Notifications to the Commission 1. By way of derogation from the second subparagraph of Article 11(1) of Regulation (EC) No 1301/2006, Member States shall notify the Commission: (a) no later than 14 November 2014, of the quantities of products, including nil returns, for which import licences were issued during the quota period; (b) no later than 28 February 2015, of the quantities of products, including nil returns, covered by unused or partly used import licences and corresponding to the difference between the quantities entered on the back of the import licences and the quantities for which they were issued. 2. No later than 28 February 2015, Member States shall notify the Commission of the quantities of products, which were actually released into free circulation during the import tariff quota period laid down in this Regulation. 3. In the case of the notifications referred to in paragraphs 1 and 2, the quantities shall be expressed in kilograms of product weight and broken down by order number. Article 6 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 April 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 347, 20.12.2013, p. 671. (2) Regulation (EU) No 374/2014 of the European Parliament and of the Council of 16 April 2014 on the reduction or elimination of customs duties on goods originating in Ukraine (OJ L 118, 22.4.2014, p. 1). (3) Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (OJ L 238, 1.9.2006, p. 13). (4) Commission Regulation (EC) No 376/2008 of 23 April 2008 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (OJ L 114, 26.4.2008, p. 3). (5) Commission Implementing Regulation (EU) No 282/2012 of 28 March 2012 laying down common detailed rules for the application of the system of securities for agricultural products (OJ L 92, 30.3.2012, p. 4). ANNEX I Notwithstanding the rules on the interpretation of the Combined Nomenclature, the wording of the description of products shall be regarded as merely indicative, since the applicability of the preferential arrangements is determined, within the context of this Annex, by the scope of the CN codes. Order number CN codes Description of goods Quantity in tonnes (net weight) Duty applicable (EUR/t) 09.4271 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 21 10 0203 22 11 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 29 55 0203 29 59 Meat of domestic swine, fresh, chilled or frozen 20 000 0 09.4272 0203 11 10 0203 12 19 0203 19 11 0203 19 15 0203 19 59 0203 21 10 0203 22 19 0203 29 11 0203 29 15 0203 29 59 Meat of domestic swine, fresh, chilled or frozen, excluding hams, loins and boneless cuts 20 000 0 ANNEX II Entries referred to in Article 4(7)(b)  In Bulgarian: Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  Ã ·Ã ° Ã ¸Ã ·Ã ¿Ã Ã »Ã ½Ã µÃ ½Ã ¸Ã µ (Ã C)   414/2014  In Spanish: Reglamento de EjecuciÃ ³n (UE) no 414/2014  In Czech: ProvÃ ¡dÃ cÃ ­ naÃ Ã ­zenÃ ­ (EU) Ã . 414/2014  In Danish: GennemfÃ ¸relsesforordning (EU) nr. 414/2014  In German: DurchfÃ ¼hrungsverordnung (EU) Nr. 414/2014  In Estonian: RakendusmÃ ¤Ã ¤rus (EL) nr 414/2014  In Greek: Ã Ã ºÃ Ã µÃ »Ã µÃ Ã Ã ¹Ã ºÃ Ã  Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 414/2014  In English: Implementing Regulation (EU) No 414/2014  In French: RÃ ¨glement d'exÃ ©cution (UE) no 414/2014  In Croatian: Provedbena uredba (EU) br. 414/2014  In Italian: Regolamento di esecuzione (UE) n. 414/2014  In Latvian: Ã ªstenoÃ ¡anas regula (ES) Nr. 414/2014  In Lithuanian: Ã ®gyvendinimo reglamentas (ES) Nr. 414/2014  In Hungarian: 414/2014/EU vÃ ©grehajtÃ ¡si rendelet  In Maltese: Regolament ta' Implimentazzjoni (UE) Nru 414/2014  In Dutch: Uitvoeringsverordening (EU) nr. 414/2014  In Polish: RozporzÃ dzenie wykonawcze (UE) nr 414/2014  In Portuguese: Regulamento de ExecuÃ §Ã £o (UE) n.o 414/2014  In Romanian: Regulamentul de punere Ã ®n aplicare (UE) nr. 414/2014  In Slovak: VykonÃ ¡vacie nariadenie (EÃ ) Ã . 414/2014  In Slovene: Izvedbena uredba (EU) Ã ¡t. 414/2014  In Finnish: TÃ ¤ytÃ ¤ntÃ ¶Ã ¶npanoasetus (EU) N:o 414/2014  In Swedish: GenomfÃ ¶randefÃ ¶rordning (EU) nr 414/2014